Citation Nr: 0410367	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  99-23 125	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for urethritis, urethral 
stricture, or a prostate disorder.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Marine Corps 
from September 1961 to July 1965.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  The Board remanded the 
case for additional development in February 2001; the RO has now 
returned the case to the Board for appellate review.  The 
appellant has represented himself throughout the course of this 
appeal.


FINDING OF FACT

The veteran does not currently experience any urethritis, urethral 
stricture, or prostate disorder that is attributable to his period 
of military service.


CONCLUSION OF LAW

The veteran does not have urethritis, urethral stricture, or a 
prostate disorder that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service connection claim

Review of the appellant's service medical record reveals that he 
underwent an elective circumcision in October 1964, after having 
experienced two to three months of chronic pain and irritation.  
Four days after this procedure, the appellant was treated for 
probable traumatic urethritis versus balanitis, thought to be 
secondary to use of PHisoHex.  In March 1965, the appellant was 
diagnosed with urethritis, acute, due to non-gonococcus.  In April 
1965, the appellant was treated for recurrence of dripping.  On 
May 7, 1965, a prostate examination revealed only slight 
tenderness and enlargement.  Results of a smear revealed possible 
Neisseria Gonococcus and Staphylococcus Aureus.  On May 18, 1985, 
the appellant was noted to be asymptomatic; he was still 
asymptomatic a week later.  The appellant underwent a separation 
examination on July 13, 1965.  The examiner stated that the 
appellant's genitourinary system was normal and a urinalysis 
produced no abnormal results.

After service, a private doctor saw the appellant in September 
1965, for complaints of a discharge.  The doctor rendered a 
diagnosis of nonspecific urethritis.  In October 1965, the veteran 
underwent a prostate massage.  In December 1966, he was again seen 
for complaints of a discharge and the diagnosis again was 
nonspecific urethritis.  In January 1967, the appellant was 
hospitalized for dilation of a urethral stricture due to 
infection, and prostatitis.  In April and May of 1967, he was 
diagnosed with urethritis.  This private doctor then did not treat 
the appellant for nonspecific urethritis until June 1973.  
Thereafter, the appellant was treated for prostatitis in February 
1977.

The appellant submitted a VA Form 21-526 in April 1985; he did not 
mention any urethritis or prostatitis.  In June 1989, the 
appellant submitted additional service connection claims, but 
again he did not mention urethritis or a prostate disorder.

Review of the appellant's VA treatment records dated between 1988 
and 1996 does not reveal any treatment for urinary tract 
infections, urethritis or residuals of a urethral stricture or 
prostatitis.  The appellant underwent a VA medical examination in 
June 1996; his urethral stricture dilation procedure was noted and 
the appellant reported that he had had intermittent prostate 
trouble since then.  On physical examination, there was no 
evidence of fistulas, rashes or lesions.  There was no tenderness.  
Urinalysis revealed no abnormal values.  The examiner rendered a 
diagnosis of residuals of urethritis stricture, currently not 
limited after dilation in the 1960s and no evidence of urinary 
tract infection currently.

Review of the records associated with the appellant's outpatient 
and inpatient treatment at private health care facilities between 
December 1991 and November 2001 reveals only one instance in which 
the appellant was noted to have the claimed condition.  In April 
1992, the appellant was diagnosed with a urethral discharge.  
However, subsequently, when the appellant was hospitalized for an 
appendectomy, there was no mention of any urethral problem or 
prostate disorder; a urinalysis performed in June 1996 was 
negative.  The appellant was later treated for a back injury in 
May 1998; his urinalysis testing at that time was normal except 
for glucose.  

Review of the appellant's VA treatment records dated between 1996 
and February 2003 does not reveal any complaints relating to a 
urethral condition or a prostate condition.  Nor is there evidence 
of the appellant receiving treatment for any such condition or for 
any residuals of a urethral stricture.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to have 
been incurred in service if it is manifest to a degree of 10 
percent or more one year following the date of separation from 
service even though there is no evidence of such disease during 
service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the appellant's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease occurred in service.  38 
C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence of 
record in the present case, the Board is of the opinion that the 
weight of the evidence is against the veteran's claim.

The appellant contends that he suffered from a chronic urethritis 
and a prostate disorder while in service and that he now suffers 
from residuals.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence to 
the effect that the claim is possible or plausible is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The evidence of record indicates that the veteran received in-
service treatment for urethritis in 1964 and 1965, and that this 
condition resolved without sequelae.  There is no medical evidence 
of record to establish that he suffered any urethral or prostate 
disorder that was other than acute and transitory.  While there is 
evidence of record that the appellant was treated for a urethral 
stricture within 18 months of his separation from service, there 
is no evidence of record to suggest that a chronic urethral or 
prostate condition existed after the dilation was performed in 
January 1967.

In order for service connection to be warranted, there must be 
evidence of a present disability that is attributable to a disease 
or injury incurred during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in order to prevail on the 
issue of service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, in 
the absence a showing of a current disease or injury, there can be 
no basis for granting the claim.  38 U.S.C.A. §§ 1110, 1131.  As 
there is no competent evidence of record of any current diagnosis 
of a urethral disorder or any findings of chronic urethral 
pathology or of a prostate disorder, the Board concludes that the 
preponderance of the evidence is against the appellant's claim.

The Board notes that the written statements of the appellant that 
he suffers from urethritis residuals and a prostate disorder that 
are causally connected to his active service are not probative as 
there is no evidence in the record that the appellant has any 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet. App. 91 (1993).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is aware that, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which evidence, if 
any, the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his claim by means of the 
discussion in the March 2002 RO notification letter and the 
Supplemental Statement of the Case (SSOC) issued in June 2003.  He 
was informed by the rating decisions issued in August 1996 and 
December 1998, and by the SSOC that the medical evidence of record 
did not show the existence of any relationship between his service 
and any currently shown disability.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained VA medical 
records and private medical records identified by the appellant.  
The appellant was afforded a VA medical examination.  The 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in March 2002.  He was also informed of the 
associated new regulations in the June 2003 SSOC.  The appellant 
did not respond to the RO notice letters.  Therefore, there is no 
duty to assist that was unmet.

The Board finds that VA has satisfied its duty under the VCAA to 
assist the appellant in obtaining evidence pertaining to his 
claim.  The Board, therefore, finds that no useful purpose would 
be served in remanding this matter for more development of the 
claim at issue.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent development 
required under VCAA and the implementing regulations, the RO 
notified the appellant of his right to submit evidence.  It would 
not breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  As 
such, the Board finds that the record as it stands is sufficient 
to decide the service connection claim at issue and no additional 
development is needed.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

Service connection for urethritis, urethral stricture, or a 
prostate disorder is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



